Citation Nr: 0811982	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-26 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD), in excess of 30 percent from January 
21, 2004, to July 13, 2005, and in excess of 70 percent from 
July 14, 2005.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which awarded service 
connection for PTSD and assigned a 30 percent rating 
effective January 21, 2004.  

By way of a March 2007 decision, the RO increased the 
evaluation for the veteran's service-connected PTSD to 70 
percent, effective July 14, 2005.

The veteran's claim was previously before the Board in 
November 2007.  The Board upheld the percentages assigned by 
the RO.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2008 Order, the Court vacated the November 2007 
Board decision and remanded the matter to the Board for 
readjudication consistent with the Appellee's Motion for 
Remand.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for increased benefits and of the 
allocation of responsibility for obtaining such evidence; all 
relevant medical and lay evidence obtainable and necessary to 
render a decision in this matter has been received.

2.  From January 21, 2004, to July 13, 2005, disability due 
to the veteran's PTSD most closely approximates the criteria 
for a 30 percent rating; such disability was not productive 
of: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory; or impaired abstract 
thinking.  

3.  Despite being rendered Global Assessment of Functioning 
(GAF) scale score of 30 in December 2003 by Dr. JCL, the 
objective medical findings reported by Dr. JCL on mental 
status examination of the same date are considerably less 
severe than those identified in the following description 
provided by  the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), as to what warrants a GAF score as low 
as 30:  indicative of behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or an inability to function in 
almost all areas. 

4.  From July 14, 2005, despite reports of auditory and 
visual hallucinations, the veteran's disability due to PTSD 
more nearly approximates the criteria for a 70 percent rating 
as it has not been productive of: gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  


CONCLUSION OF LAW

The criteria have not been met for an initial evaluation in 
excess of 30 percent for PTSD from January 21, 2004, to July 
13, 2005, or for a disability rating in excess of 70 percent 
from July 14, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The Board notes that after the veteran filed his notice of 
disagreement (NOD) an additional VCAA letter was issued in 
August 2005.  The veteran was notified to submit evidence 
showing that his service-connected PTSD had gotten worse.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006.  He responded in March 2006 that he had no further 
evidence to submit in support of his claim.  The claim was 
readjudicated in a February 2007 supplemental statement of 
the case (SSOC) wherein the veteran was assigned an increased 
70 percent disability evaluation effective July 14, 2005.   

In response to a February 2008 letter that advised the 
veteran that his claim had been remanded by the Court to the 
Board for readjudication and provided him an opportunity to 
submit additional evidence, the veteran indicated that he had 
nothing else to submit.  He requested that readjudication of 
his claim proceed immediately.

The Board is aware of the Court recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's statements to VA examiners, as well as to the 
RO, contain a description of the effect of the service-
connected PTSD, on employability and daily life.  These 
statements indicate awareness on the part of the veteran that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected PTSD on 
employment and his daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the March 2004 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the June 2005 
statement of the case (SOC) and February 2007 SSOC.  The 
veteran provided a detailed response to the February 2007 
SSOC, which set forth the applicable rating criteria and his 
contentions as to why he met the higher ratings.  Clearly, 
the veteran has been made well aware of the requirements for 
an increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The veteran contends that his service-connected PTSD warrants 
an initial 100 percent rating due to such symptoms to 
include, but not limited to, total occupational and social 
impairment. 

Historically, service connection was awarded in a March 2004 
rating decision.  A 30 percent rating was assigned effective 
January 21, 2004.  The veteran disagreed with the initial 
rating assigned and initiated the instant appeal.  As such, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

In February 2007, the veteran was awarded an increased 70 
percent disability rating effective July 14, 2005.  As the 
veteran maintains that a 100 percent rating is warranted, his 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (noting that, in a claim for an increased 
disability rating, the claimaint will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling from January 
21, 2004 to July 13, 2005, and 70 percent disabling from July 
14, 2005.  A 30 percent disability evaluation is assigned 
where the evidence shows occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds that the 
veteran's PTSD more closely approximates the criteria for the 
currently assigned 30 percent rating from January 21, 2004 to 
July 13, 2005, and 70 percent disabling from July 14, 2005.  
38 C.F.R. § 4.7.  

In this regard, as noted above, the veteran maintains that 
his service-connected PTSD has produced total social and 
occupational impairment from the date of claim in January 
2004 (the effective date of service connection); however, the 
evidence of record is contrary to the veteran's contentions.  

As a matter of history, it is noteworthy that total 
occupational impairment was determined to be due to service-
connected disabilities other than PTSD long before the 
veteran was even diagnosed with PTSD.  In a February 1998 
rating decision, the RO awarded individual unemployability as 
the veteran was deemed unable to obtain substantially gainful 
occupation as a result of the combined evaluation for his 
service-connected bilateral pes planus, post-operative status 
left chondromalacia patella, and degenerative joint disease 
(DJD) of the lumbar spine.  The RO found that the veteran 
last worked in February 1996, which was prior to the 
diagnosis of PTSD.  Despite assertions that his PTSD has 
produced social isolation, nerves, detachment and 
estrangement since service, the Board finds it pertinent that 
the veteran was able to perform duties as Chairman to the 
Hoke County Board of Elections from 1999 to 2001, as well as 
participate as a member of the Board of Adjustment.  

On review of medical evidence reflecting the severity of the 
veteran's psychiatric disability since the effective date of 
service connection in January 2004, it is clear that the 
veteran did not have any psychiatric treatment prior to 
December 2003.  

On December 23, 2003, the veteran sought treatment from the 
Goldsboro Psychiatric Clinic.  He underwent psychiatric 
evaluation, which resulted in a diagnosis of severe, chronic 
PTSD.  The diagnosis appears to be based largely on 
subjective complaints of daily intrusive thoughts, 
distressing dreams, avoidance of conversations regarding past 
service, detachment from others, sleep disturbance, 
irritability, concentration and memory problems, 
hypervigilance, and exaggerated startle response.  The 
physician noted the veteran reported social isolation and 
depressive symptoms.  There were some complaints of panic 
symptoms reported, including shaking, sweating, and severe 
anxiety.  The veteran endorsed depressive symptoms including 
depressed mood, thoughts of death and crying spells.  He also 
endorsed some psychotic symptoms including auditory illusions 
and hallucinations as well as some vague paranoia.  Objective 
findings on Mental Status Examination, however, were as 
follows:  "Pleasant and cooperative.  Normal dress.  Soft 
spoken.  Anxious mood.  Affect restricted.  Thought process 
linear.  No current hallucinations or delusions.  No current 
suicidal or homicidal ideation.  Fair attention.  Judgment 
and insight fair."

At the time of the December 2003 examination, Dr. JCL 
assigned a GAF of 30. According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), a 30 GAF score 
is indicative of behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or an inability to function in 
almost all areas.  The physician stated that the veteran was 
unable to sustain social and work relationships.

On review of Dr. JCL's examination report, the Board finds 
the assignment of a GAF of 30 to be inconsistent with the 
physician's own objective findings upon mental status 
examination.  The objective medical findings reported by Dr. 
JCL on mental status examination are considerably less severe 
than those identified in the description provided in DSM-IV 
of behavior indicative of a 30 GAF score.  While the 
physician noted that the veteran endorsed some psychotic 
symptoms, including auditory illusions and hallucinations, as 
well as some vague paranoia, mental status examination 
revealed objective findings of no current hallucinations or 
delusions, as well as no suicidal or homicidal ideations.  
The veteran was pleasant and cooperative with normal dress.  
Despite an anxious mood and restricted affect, the veteran's 
thought process was objectively found to be linear.  Mental 
status examination also revealed that the veteran's 
attention, judgment and insight were fair.  In short, the 
objective findings on examination are clearly not indicative 
of "behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or an inability to function in almost all areas", 
the DSM-IV description of behavior indicative of a 30 GAF 
score.  

Review of the record reveals that the veteran saw Dr. JCL on 
that one occasion, in December 2003, and did not seek 
treatment from him again until March 2005.  It does not 
appear that Dr. JCL had much of a longitudinal view of the 
severity of the veteran's condition at this time.  Aside from 
this initial record of psychiatric treatment from Dr. JCL, 
the Board has considered the other records of psychiatric 
treatment in ascertaining the level of severity of the 
veteran's service-connected psychiatric disorder since the 
effective date of service connection.  

The veteran underwent VA examination in early March 2004, 
approximately three months after seeing Dr. JCL, in late 
December 2003.  It is noteworthy at the outset that Dr. JCL's 
December 2003 finding that the veteran was totally disabled 
is not congruent with the other evidence of record, 
specifically that found on the March 2004 report of VA 
examination, whereby at the veteran's own admission he had 
friends, was sociable, went to church, was active in the 
Veterans of Foreign Wars of the United States, and had a good 
relationship with his wife.  

On VA examination in March 2004, the veteran did endorse 
interrupted sleep, nightmares two or three times per month, 
flashbacks five or six times per month, and intrusive 
thoughts.  The veteran stated that he was anxious, easily 
startled, hypervigilent, uncomfortable in crowds, and less 
social than he was.  The veteran denied suicidal and 
homicidal ideation, panic attacks, and past or current 
problems with drugs or alcohol. 

Objective findings on mental status examination showed the 
veteran to be alert and cooperative, casually and neatly 
dressed.  The veteran answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas, and no bizarre motor movements or tics.  The veteran's 
was noted to be tense but friendly and cooperative; his 
affect was appropriate.  There was no impairment of thought 
processes or communication.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented in all spheres.  His memory for both recent and 
remote appeared to be good.  Insight and judgment, as well as 
intellectual capacity, also appeared to be adequate.  In 
short, these findings are less severe than those reported or 
endorsed by the veteran on private examination three months 
earlier, and are more in line with the objective findings 
(which, as noted above, were also less severe than the 
subjective, endorsed findings) on that December 2003 report 
of private examination.  

On VA examination in March 2004, the veteran was diagnosed 
with PTSD of moderate impairment, and assigned a GAF score of 
52, which was indicative of moderate symptoms.  The 
characterization of PTSD as moderate and the corresponding 52 
GAF score are a stark contrast to Dr. JCL's description of 
PTSD as severe and his assigned GAF score of 30, only three 
months earlier.  The Board notes, however, that the March 
2004 GAF score and characterization of PTSD as moderate are 
somewhat consistent the Dr. JCL's objective findings on 
mental status examination in December 2003.

In March 2005, after last seeking treatment in December 2003, 
the veteran was again evaluated by Dr. JCL.  It was noted 
that veteran presented with normal dress and speech.  His 
mood was anxious and his affected restricted; however, his 
thought process was linear.  Dr. JCL found that there was no 
evidence of hallucinations or delusions, and no current 
suicidal or homicidal ideation.  Judgment and insight were 
considered fair.

Based on the foregoing discussion regarding all the medical 
evidence of record pertaining to the severity of disability 
due to the veteran's PTSD from the effective date of service 
connection through July 2005, the Board concludes that the 
veteran's PTSD symptoms more closely approximate the criteria 
for a 30 percent rating and do not justify an increased 
rating.  While there is objective medical evidence showing 
that the veteran meets the criteria for a 30 percent rating, 
the weight of the objective medical evidence of record from 
this period does not show that the veteran meets the criteria 
for the next higher rating.  Specifically, there has been no 
objective evidence of: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory; or 
impaired abstract thinking.  The veteran's disturbances of 
motivation and mood are considered in the current 30 percent 
rating.  While the veteran reported social isolation in 
December 2003, this was not shown upon VA examination in 
March 2004.  Any difficulty in establishing and maintaining 
effective family and social relationships are considered in 
the current 30 percent rating.  38 C.F.R. § 4.130.

As thoroughly discussed above, Dr. JCL's initial 
characterization of the veteran's PTSD as severe, and his 
assignment of a 30 GAF score in December 2003, are not 
supported by Dr. JCL's own objective (and less severe) 
findings on that same December 2003 examination report.  
Furthermore, such depictions are inconsistent with the 
moderate findings on VA examination only three months later.  
As such, the Board places less weight on the December 2003 
opening assessment of severe and the initial GAF score of 30, 
than it does on Dr. JCL's own objective findings from that 
examination in December 2003 - which are consistent with the 
moderate findings on VA examination of March 2004, and Dr. 
JCL's subsequent findings in March 2005.    

Accordingly, upon careful consideration of all the medical 
evidence from that period, a rating in excess of 30 percent 
is not warranted for PTSD from the effective date of service 
connection through July 13, 2005.   

As of July 14, 2005, the evidence of record shows the 
veteran's PTSD symptomatology deteriorated and that it has 
consistently thereafter been found to result in greater, but 
not total impairment.  It was on that date that the veteran 
first presented to Dr. JCL with hallucinations consisting of 
hearing his name, hearing cars driving up to the house, and 
hearing footsteps in the house.  Treatment notes from Dr. JCL 
dated on July 14, 2005, contain reports of  nightmares and 
flashbacks at least three times per week.  It was noted that 
the veteran also reported panic attacks lasting 10-15 minutes 
two times per month.  The veteran reported sleep of 
approximately three hours per night and night sweats three 
times per week.  The veteran endorsed an exaggerated startle 
response, hypervigilance, intrusive thoughts, and some memory 
difficulties.  He indicated that he rarely socialized.  The 
veteran was assigned a GAF score of 35, indicative of serious 
impairment in reality testing or communication or major 
impairment in several areas such as work, family relations, 
judgment, thinking, or mood.

Records of private treatment dated in November 2005, show 
that the veteran reported nightmares five times per week, 
flashbacks three times per week, panic attacks three to four 
times per week, and average sleep of three to four hours per 
night.  He again complained of exaggerated startle response, 
hypervigilance, intrusive thoughts, memory problems, and 
social isolation.  The veteran also reported auditory and 
visual hallucinations.  The GAF score remained the same at  
35.

The veteran was afforded an additional VA examination in 
January 2007.  The examiner noted that the veteran was 
irritable and guarded.  The veteran indicated that he had no 
friends and did not socialize.  The veteran reported that his 
grandchildren easily irritated him.  The veteran denied a 
history of suicide attempts or violence.  There was also no 
reported history of substance or alcohol abuse. 

Upon mental status examination, it was noted that the veteran 
was clean and neatly groomed.  His speech was unremarkable.  
The veteran's affect was constricted.  His mood was anxious 
and depressed.  His attention was intact and he was oriented 
to person, time, and place.  The veteran's thought process 
and content were unremarkable.  The examiner noted homicidal 
thoughts when the veteran was angry, but no suicidal 
thoughts.  The veteran was noted to have the ability to 
maintain minimum personal hygiene.  The veteran was diagnosed 
with PTSD and assigned a GAF score of 45, indicative of 
serious symptoms and some improvement in the veteran's 
condition from November 2005.

On review of all the medical evidence of record from this 
period, the Board finds that while the disability due to the 
veteran's PTSD more nearly approximates the criteria for a 70 
percent rating from July 14, 2005, it is not so severe as to 
approach that for the higher, total schedular rating.  There 
is no evidence that the veteran's PTSD produced total 
occupational and social impairment.  Specifically, the Board 
finds it pertinent that there has been no objective evidence 
of the following symptoms: gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  The reported auditory and 
visual hallucinations are considered in the current 70 
percent rating.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 30 
percent rating from January 21, 2004 to July 13, 2005, and 
the 70 percent from July 14, 2005, which have been assigned.  
See Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's PTSD has not required frequent inpatient care, 
nor has it by itself markedly interfered with employment.  
The veteran has been in receipt of individual unemployability 
since February 28, 1997, when he met the schedular criteria 
for his service-connected bilateral pes planus, degenerative 
joint disease of the lumbar spine, and post operative status 
left chrondromalacia patella.  The assigned 30 percent rating 
from January 21, 2004, to July 13, 2005, and 70 percent from 
July 14, 2005, adequately compensates the veteran for the 
nature and extent of severity of his PTSD.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to an initial disability rating for PTSD in 
excess of 30 percent from January 21, 2004, to July 13, 2005, 
is denied, as is entitlement to a rating for PTSD in excess 
of 70 percent from July 14, 2005.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


